CCA 20090564. Review granted on the following issue raised by appellate defense counsel:
WHEN THE GOVERNMENT FAILS TO ALLEGE AN ARTICLE 184 TERMINAL ELEMENT, THE CHARGE FAILS TO STATE AN OFFENSE UNLESS THE TERMINAL ELEMENT CAN BE “NECESSARILY IMPLIED” FROM THE LANGUAGE OF THE SPECIFICATION. THE MISSING TERMINAL ELEMENT FROM THE SPECIFICATION OF CHARGE IV CANNOT BE NECESSARILY IMPLIED FROM THE TEXT. IS THE CHARGE FATALLY DEFECTIVE?
And the following issue specified by the Court:
WHETHER THE UNITED STATES ARMY COURT OF CRIMINAL APPEALS ERRED BY PURPORTING TO AFFIRM A “REDUCTION TO THE GRADE OF PRIVATE El” WHERE NO SUCH PUNISHMENT WAS ADJUDGED AT THE COURT-MARTIAL. SEE ARTICLE 66(c), UCMJ.
No briefs will be filed under Rule 25.